UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7401


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

CHRISTOPHER LEE GRIFFIN,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Robert J. Conrad, Jr., District Judge. (3:14-cr-00082-RJC-DSC-4)


Submitted: March 29, 2022                                         Decided: March 31, 2022


Before HARRIS, QUATTLEBAUM, and HEYTENS, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam opinion.


Christopher Lee Griffin, Appellant Pro Se. Jeremy Raymond Sanders, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Christopher Lee Griffin seeks to appeal the district court’s orders denying his

motions: (1) requesting that the court inform him of his deadline for filing a 28 U.S.C.

§ 2255 motion; (2) for copies of all discovery materials related to his prosecution; (3) for

appointment of counsel to assist him with filing a § 2255 motion; and (4) for clarification

of his restitution order.

       To the extent that Griffin appeals from the district court’s order denying his request

that the court inform him of the deadline for filing a § 2255 motion, because Griffin has

since filed a § 2255 motion, we dismiss this portion of the appeal as moot.

       We also dismiss Griffin’s appeal from the district court’s orders denying his motion

for discovery materials and denying his motion for appointment of counsel. This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory

and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949). The orders denying Griffin’s request for

discovery materials and denying his motion for appointment of counsel are neither final

orders nor are they appealable interlocutory or collateral orders. Accordingly, we dismiss

the appeal from these orders for lack of jurisdiction.

       Turning to Griffin’s appeal from district court’s order denying his motion for

clarification of his restitution order, we have reviewed the record and find no reversible

error. Accordingly, we affirm the district court’s order. United States v. Griffin, No. 3:14-

cr-00082-RJC-DSC-4 (W.D.N.C. Aug. 6, 2020). We dispense with oral argument because



                                              2
the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                    AFFIRMED IN PART,
                                                                    DISMISSED IN PART




                                            3